*621
To Mr John Jewell or to Samuel T. Davinport Esq his Attorney.

Sir,
Abraham Noyce, a prisoner confined on an execution in your favor, having set forth in his petition that he is desirous of taking the benefit of the act entitled “an act concerning poor prisoners” I have appointed the first day of November next at ten o’clock in the forenoon, for you to appear at my office and shew cause if any you have, why he should not be discharged, according to the provisions of said act. Thomas Rowland
Detroit Oct nth 1820. Justice of the peace
Territory of Michigan county of wayne
Before me the undersigned Justice at the Gaol of the County aforesaid Personally came Abraham Noyce a Prisoner confined on execution for debt at suit of John Jewel and made oath that he is unable to maintain himself in prison Abrahm Noyes
Sworn and subscribed before me this 12th October 1820 Thomas Rowland Justice of the peace
We the undersigned Justices having duly examined the above named Abraham Noyce are of Opinion that he is unable to maintain himself in prison, and direct the Sheriff to maintain him in diet at the expence of the plaintiff.
Geo McDougall Thomas Rowland
justice of the peace C°WTM Justice of the peace
[Indorsement]
I have served the within by Leaving a certified copy with Samuel T. Davin-port the Atty for the Plaintiff Detroit October 12th 1820.
Service $0.25
Mileage 6
$0.31
A E Wing
Shff of Wayne County.